DETAILED ACTION
	Claims 1 and 4-14 are pending. Claim 1 has been amended, claim 2 has been canceled, and claim 3 was previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement filed September 27, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Foreign Patent Document CN107946641 has not been provided, only the English abstract has been provided.

	
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes phrases that can be implied, i.e. “are provided”. The Examiner suggests omitting said phrase.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 4-7, 9, and 11 are objected to because of the following informalities:  Claim 1 recites “A water-responsive interpenetrating polymer network, comprising an interpenetrating polymer network” which is redundant. The Examiner suggests removing “comprising an interpenetrating polymer network”. Claims 4-5 and 6-7 are missing the space between each claim as seen for claims 7-14. Claims 5 and 6 also recite “the liquid crystal mixture” but should instead recite “the polymerized liquid crystal mixture” and claim 5 should also be amended to replace “comprising” with “is derived from” for Claim 9 recites “pore-fbrming”. Claim 11 recites “orientation layer” but should instead recite “alignment layer” for consistency purposes based on page 7 of the instant specification. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a polymerized polymerizable salt” which is unclear because the term “polymerizable” means that it’s capable of polymerization while “polymerized” means it has already happened. Thus, a component cannot have both the precursor and final product simultaneously. The Examiner suggests amending claim 1 to recite: “polymerized polyionic liquid” in each instance as well as “wherein the polymerized polyionic liquid is derived from the following polymerizable salt” for clarity purposes.
Claims 4-14 are rejected because they depend from rejected based claim 1.
Claim 9 recites “wherein the mixing step specifically includes” which is considered preferential language which should be omitted. Claim 9 also recites “mixing a liquid crystal mixture and a pore-forming agent to form a mixture, coating the mixture to a substrate” which is unclear as to which mixture is being applied. Claim 9 further recites “carrying out photopolymerization, and then removing the pore-fbrming agent” The Examiner suggests amending claim 9 to recite: “The method of preparing the water-responsive interpenetrating polymer network according to claim 7, wherein after the polymerizable cholesteric liquid crystal mixture and the pore-forming agent are mixed, they are coated onto a substrate prior to polymerization” based on page 7 of the instant specification.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is the method of preparing the interpenetrating polymer network of claim 1, i.e. a polymerized product. However, the steps of claim 7 require using components which have yet to be polymerized. Therefore, claim 7 fails to include all of the limitations of claim 1. The Examiner suggests amending claim 7 to be an independent claim, e.g. “A method of preparing a water-responsive interpenetrating polymer network comprising the steps of: mixing a polymerizable cholesteric liquid crystal mixture and a pore-forming agent, performing polymerization, and then removing the pore-forming agent; and adding a polymerizable salt, and performing polymerization again, wherein the polymerizable salt is as follows: 
    PNG
    media_image1.png
    74
    198
    media_image1.png
    Greyscale
 wherein, R1, R2 are each independently selected from the group consisting of hydrogen, a C1 to C10 alkyl group, a halogen group, and a C1 to 3 is selected from a C1 to C10 alkylene group, R4, R5 are each independently selected from the group consisting of hydrogen, and a C1 to C10 alkyl group”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stumpel et al. (Stimuli-Responsive Materials Based on Interpenetrating Polymer Liquid Crystal Hydrogels) in view of Green et al. (The Design of Polymeric Ionic Liquids for the Preparation of Functional Materials), as evidenced by Jimenez et al. (Photopolymerization Kinetics of Ionic Liquid Monomers Derived from the Neutralization Reaction Between Trialkylamines and Acid-Containing (Meth)Acrylates), and in view of Jimenez et al. (Properties of Difunctional Ionic Liquid Monomers and Their Polymers).
Stumpel et al. teaches stimuli‐responsive materials based on interpenetrating liquid crystal‐hydrogel polymer networks are fabricated. These materials consist of a cholesteric liquid crystalline network that reflects color and an interwoven poly(acrylic acid) network that provides a humidity (water) and pH response. The volume change in the cross‐linked hydrogel polymer results in a dimensional alteration in the cholesteric network as well, which, in turn, leads to a color change yielding a dual‐responsive photonic material. Furthermore a patterned (light reflective) coating having responsive and static interpenetrating polymer network areas is produced that changes both its surface topography and color [abstract p3314] (claims 1, 12, and 13). Stumpel et al. also teaches the surface of the glass substrates was modified by spin coating 3-(trimethoxysilyl)propyl methacrylate solution or 1H,1H,2H,2H-perfluorodecyltriethoxysilane solution onto the activated glass substrate. After curing for 10 min at 100 °C, the substrates were ready to use [p3319] (substrate coated with an orientation layer claim 11). The CLC mixture comprising 1, 2, 3, 4, and 5 from Scheme 1 was placed on a methacrylate-functionalized substrate at 95 °C and the solvent was allowed to evaporate. After the complete evaporation of xylene, a perfluorodecyl-triethoxysilane-functionalized glass substrate was placed on top and pressed firmly. The contents of the cells were photopolymerized. In order to remove 3 from the polymer film, the sample was heated at 140 °C for 10 min. A drop of acrylic acid (7) with 1 wt% cross-linker (surfactant) 6 and 1 wt% of photoinitiator 4 was placed on the polymer coating. In −2 intensity in the range 320–390 nm). The films containing poly(acrylic acid) were placed in a 0.1 m KOH solution for 16 h to ensure full formation of the corresponding carboxylate salt [p3319] (claims 7-10). Stumpel et al. teaches the Scheme 1 contains the following:

    PNG
    media_image2.png
    356
    584
    media_image2.png
    Greyscale
[p3315] wherein 1 is equivalent to a chiral dopant, 2 is equivalent to a polymerizable liquid crystal monomer, 5 is equivalent to a photoinitiator, 4 is equivalent to a surfactant, and 3 is equivalent to a pore-forming agent (claims 5-8). Stumpel et al. further teaches this study shows that both enhanced and novel properties can be introduced in stimuli‐responsive materials by using interpenetrating networks of hydrogels and liquid crystals. claim 14). Stumpel et al. does not teach a polyionic liquid as the secondary polymer forming the interpenetrating polymer network, specifically a polymerizable salt shown in instant claim 1.
	However, Green et al. teaches the major advantages of forming a polymeric ionic liquid are enhanced stability, improved processability, flexibility yet durability, in addition to improved control over its meso- to nano-structure [p 340]. Green et al. also teaches although the majority of the work on the synthesis and polymerization of ILMs has centered on systems employing the imidazolium cation, recent studies have explored the introduction of polymerizable moieties on other IL cations such as ammonium64–66 and pyrrolidinium.67 …In addition to studies exploring their use in the preparation of block copolymers, work examining ILMs in the formation of interpenetrating polymer networks (IPNs), combining either two synthetic polymers68 or a natural with a synthetic polymer, have been reported69, 70 [p 353] wherein reference 64 (Jimenez Photopolymerization) teaches polymerizable ionic liquids were synthesized from the neutralization reaction between trialkylamines (2-(dimethylamino) ethyl acrylate and 2-(dimethylamino)ethyl methacrylate) and acid-containing (meth)acrylates to study the kinetics of their photopolymerization. The ionic liquids formed from (meth)acrylic acid and a tertiary amine with a pendant acrylate exhibited rates typical of traditional di(meth)acrylates [abstract]:

    PNG
    media_image3.png
    293
    170
    media_image3.png
    Greyscale
[p 3019] which is equivalent to a polymerizable salt of instant claims 1 and 4 when R1 and R2 are hydrogen or methyl respectively, R3 is a C2 alkylene, and R4 and R5 are methyl. Jimenez Photopolymerization does not teach why one of ordinary skill in the art would choose such a polyionic liquid.
	However, Jimenez Properties teaches ammonium based ionic liquid monomers based on ammonium-salt complexes have been synthesized and characterized. Photopolymerization of the ionic liquid monomers in the absence of solvent is fast and efficient. The resultant optically clear films have moderate hardness, absorb water from the atmosphere, and thermally decompose in a complex sequence of weight loss processes [abstract] wherein the monomers are the following:

    PNG
    media_image4.png
    163
    571
    media_image4.png
    Greyscale
[p 3] which are the same as those of Jimenez Photopolymerization and that of the instant claims 1 and 4. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute monomers 6, 7, and 8 of Stumpel et al. with the ionic liquid of Jimenez Photopolymerization and/or Jimenez Properties based on the teachings of Green et al. in order to achieve enhanced stability, improved processability, flexibility yet durability, in addition to improved control over its meso- to nano-structure as well as optically clear films having moderate hardness which can absorb water from the atmosphere and thermally decompose making them suitable for stimuli-response materials.
The recitation “water-responsive” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 88 USPQ 478, 481 (CCPA 1951). Furthermore, it has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations. Ex Parte Masham, 2, USPQ2d 1647 (1987). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106). Therefore, the interpenetrating polymer liquid crystal hydrogel of Stumpel in view of Green and Jimenez Properties is considered the same as Applicant’s water-responsive interpenetrating polymer network of the instant claims.
Response to Arguments
Applicant’s arguments regarding Jimenez, filed October 28, 2021, with respect to the rejection(s) of claim(s) 1, 2, and 4-14 under 103 over Stumpel in view of Jimenez have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art together with Stumpel. Stumpel continues to teach a stimuli-response material comprising an interpenetrating polymer network obtained from a cholesteric liquid crystal. Jimenez, referred to as Jimenez Photopolymerization above, is also being used as evidence from the teachings of Green demonstrating the wherewithal of the specific poly(ionic liquids). New prior art Jimenez Properties teaches the same poly(ionic liquid) along with its beneficial properties.
Due to the amendment of instant claim 1, the 112(b) rejection has been withdrawn.
Due to the cancelation of claim 2, the 112(d) rejection has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/           Examiner, Art Unit 1722                                                                                                                                                                                             
/CHANCEITY N ROBINSON/           Primary Examiner, Art Unit 1722